t c memo united_states tax_court robert b kemp jr petitioner v commissioner of internal revenue respondent docket nos filed date john p konvalinka for petitioner monica d armstrong for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is liable for fraud penalties relating to and findings_of_fact in petitioner began operating southeast trust investment management southeast trust a sole_proprietorship registered as an investment adviser with the securities_and_exchange_commission in the mid-1970s southeast trust’s name was changed to trust investment management_trust investment as owner and operator of trust investment petitioner managed a dollar_figure million investment portfolio including employee benefit accounts from through petitioner while continuing to operate trust investment worked as senior vice president for first tennessee investment management first tennessee from through petitioner deposited a portion of the management fees he earned from trust investment into certificates of deposit municipal_bonds and a cash management fund in first tennessee terminated petitioner’s employment for violating bank and corporate policies in that year an fbi special_agent interviewed petitioner relating to petitioner’s alleged misappropriation of first tennessee funds ie five checks totaling approximately dollar_figure and made payable to trust investment petitioner timely filed his through federal_income_tax returns on the schedule c profit or loss from business accompanying petitioner’s return he deducted from gross_receipts and sales dollar_figure of returns and allowances by letter dated date the internal_revenue_service notified petitioner that his return had been selected for examination on june and date a revenue_agent met with petitioner relating to the return on date petitioner filed and amended returns reported on his schedules c increased taxable_income of dollar_figure dollar_figure and dollar_figure respectively and paid the additional taxes and accrued interest due relating to these years on date petitioner filed a amended_return reported increased schedule c taxable_income of dollar_figure and paid the additional tax and accrued interest due relating to that year on date petitioner filed a amended_return reported increased schedule c taxable_income of dollar_figure and paid the additional tax and accrued interest due relating to that year in petitioner was indicted for bank fraud mail fraud money laundering and pursuant to sec_7206 willfully filing false tax returns petitioner was subsequently convicted of filing false tax returns relating to through and acquitted of bank fraud mail fraud and money laundering the conviction was affirmed on appeal unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure by notice_of_deficiency dated date respondent determined fraud penalties pursuant to sec_6663 of dollar_figure and dollar_figure relating to and respectively on date petitioner while residing in hixson tennessee filed a petition with this court relating to and on date respondent sent petitioner a second notice_of_deficiency in which he determined fraud penalties pursuant to sec_6663 of dollar_figure dollar_figure and dollar_figure relating to and respectively in response petitioner on date while residing in hixson tennessee filed a petition with this court relating to respondent on date assessed the fraud penalties relating to and on date the court granted petitioner’s motion to consolidate the two cases opinion respondent contends pursuant to sec_6663 that petitioner on his and returns underreported income with the intent to evade tax petitioner contends that he did not intend to evade tax and believed he was entitled to defer a portion of the underreported income petitioner’s conviction pursuant to sec_7206 is a badge of fraud and estops him from contesting that he intentionally filed false and returns and that an underpayment exists for these years 796_f2d_303 9th cir affg tcmemo_1984_601 683_f2d_1285 9th cir 84_tc_636 respondent cannot rely solely on petitioner’s conviction to sustain his burden of establishing fraud but must clearly and convincingly prove that petitioner intended to evade tax sec_7454 rule b 94_tc_654 wright v commissioner supra pincite this burden is met where respondent proves conduct intended to conceal mislead or otherwise prevent the collection of tax parks v commissioner supra pincite fraud is not to be imputed or presumed but rather must be established by some independent evidence 55_tc_85 respondent has failed to meet his burden respondent did not present any witnesses or introduce sufficient evidence to establish that any portion of the underreported income is attributable to fraud see sec_6663 92_tc_661 instead respondent focused on petitioner’s criminal indictment for bank fraud for which petitioner had been acquitted and income petitioner asserted he set_aside in an attempt to satisfy reserve requirements relating to employee benefit accounts he managed respondent questioned petitioner about whether he had embezzled from first tennessee five checks made payable to trust investment ie representing a relatively small portion of the underreported income in issue petitioner failed to report the proceeds from these checks but respondent did not establish that petitioner embezzled these amounts or intended to evade tax respondent further challenged petitioner’s assertion that a portion of the underreported income was attributable to funds petitioner set_aside ie into certificates of deposit municipal_bonds and a cash management fund in an attempt to satisfy reserve requirements petitioner acknowledged that he did not formally set up a reserve_account but established that he believed he could defer income on amounts set_aside and subsequently report these amounts as income when they were no longer needed to meet reserve requirements petitioner’s contention regarding the reserve_account related to only a portion of petitioner’s underreported income eg petitioner deducted as returns and allowances on his returns only the amounts set_aside in inexplicably respondent failed to address ie did not question petitioner or his accountant and did not address on brief the remaining amount of underreported income the typical indicia of an intent to evade tax are not present petitioner maintained adequate_records made all pertinent information available to the internal_revenue_service and cooperated with the internal revenue service’s investigation in short petitioner understated his income but respondent has not established that petitioner intended to evade tax accordingly we reject respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for petitioner
